Citation Nr: 1331324	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-49 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to posttraumatic stress disorder (PTSD) and the medications prescribed for treatment of PTSD.  

2.  Entitlement to an initial evaluation for PTSD in excess of 30 percent prior to, and in excess of 70 percent from September 9, 2008.  

3.  Entitlement to an effective date earlier than March 13, 2009, for the grant of a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to December 1969.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2004 rating decision that denied entitlement to a TDIU, a December 2005 decision that granted service connection for PTSD and assigned a 30 percent evaluation, and a January 2009 decision that denied service connection for erectile dysfunction secondary to PTSD.  By rating action in June 2009, the RO assigned an increased rating to 70 percent for PTSD; effective from September 9, 2008, and granted entitlement to TDIU; effective from March 13, 2009.  A hearing before the undersigned was held at the RO in September 2011.  In November 2012, the Board, in part, remanded the issues on appeal for additional development.  


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has erectile dysfunction at present which is causally or etiologically related to, or aggravated by his service-connected PTSD with major depressive disorder or the medications taken for the psychiatric disorder.  

2.  The Veteran's PTSD with major depressive disorder was manifested by no more than mild to moderate symptoms prior to September 9, 2008, and has not been shown to be productive of total occupational and social impairment since September 9, 2008.  

3.  A claim for TDIU was received in December 2003.  

4.  A TDIU was granted by the RO in June 2009, and made effective from March 13, 2009, the date of a private medical opinion noting that the Veteran was unemployable.  

5.  Beginning September 9, 2008, but no earlier, it was factually ascertainable that Veteran's service-connected disabilities were of such severity as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have erectile dysfunction that is proximately due to, the result of, or aggravated by his service-connected PTSD or any associated prescribed medications.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).  

2.  The criteria for an initial evaluation for PTSD with major depressive disorder in excess of 30 percent prior to, and in excess of 70 percent from September 9, 2008, have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).  

3.  An earlier effective date of September 9, 2008, and no earlier, for TDIU is warranted.  38 U.S.C.A. §§ 1155, 5101(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.159, 3.341, 3.400(o)(2), 4.16(a) (2013); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2004 (TDIU), September 2005 (PTSD), and September 2008 (ED).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in September 2011.  A transcript of the hearing is of record.  The Board finds that the VA examinations were comprehensive in scope, included a discussion and analysis of the Veteran's medical history and current findings, and provided sufficient information to render a fair and impartial determination on the merits of the issues on appeal.  

As noted above, the Veteran testified a hearing before the undersigned in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal, indicated the evidence necessary to substantiate the claims, and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Erectile Dysfunction

The Veteran contends that service connection should be established for erectile dysfunction (ED) secondary to his service-connected PTSD.  Specifically, that his ED is due to the medications he takes for his service-connected PTSD with major depressive disorder.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of any current ED may not be diagnosed via lay observation alone, as this involves a complex medical matter, and the Veteran is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, while the Veteran alleges that he has ED that he believes is related to the medications taken for his service-connected PTSD with major depressive disorder, he has not provided any competent medical evidence that his ED is related, in any fashion, to a service-connected disability.  The medical reports prior to the filing of his claim for ED in April 2007, did not show any complaints, findings or diagnosis for ED.  

In this regard, the Board notes that while the Veteran was seen for his PTSD with major depressive disorder at a Vet Center on numerous occasions from September 2006 to February 2009, he made no mention of any ED problems.  In fact, on his initial evaluation in September 2006, the Veteran reported that his sex drive was unchanged and that his energy level was average.  

Following receipt of his claim in April 2007, the Veteran was examined by VA to determine the nature and etiology of his reported ED.  The Veteran reported that he had not been sexually active since his divorce in 2001, and has not had any attempts of vaginal penetration since then.  The Veteran recalled having spontaneous nocturnal erections up until around 2006, and that he first noticed that he had erectile problems beginning in 2007, when he tried masturbating but was unable to get an erection.  The examiner noted that the Veteran had been on medications for his nonservice-connected hypertension for many years, and that he was started on antidepressant medications for his PTSD in 2005.  On examination, the Veteran had no urinary problems or symptoms, and a genitourinary examination was within normal limits.  The examiner opined that it was less likely than not that the Veteran's ED was secondary to his PTSD.  

The examiner explained that while ED could be caused by psychological problems, it was more likely that the Veteran's ED was caused by his hypertension and the medications taken for that disorder.  He pointed out that the Veteran was initially started on antidepressant medication in August 2005, and that the onset of his ED was in 2007, some two years later, which would not support a direct correlation between his antidepressant medication and the onset of his ED.  On the other hand, he noted that hypertension and hypertensive medications can include side effects of ED, and that the Veteran has hypertension and had been on hypertensive medications for several years.  The examiner stated that there could be many causes for the etiology of the Veteran's ED, but said that she could not give a definitive opinion without resorting to speculation.  

At the direction of the November 2012 Board remand, the Veteran was examined by VA in June 2013, to determine the nature and etiology of his ED.  The Veteran reported that he had a vasectomy in the mid-1970's, that he had not been sexually active since his divorce in 2001, and that he had complete and total ED since 2004.  On examination, the Veteran's penis, testes and epididymis were normal, and there was no evidence or history of recurrent urinary tract or kidney infections, or any voiding dysfunction.  The examiner opined that it was less likely than not that the Veteran's ED was proximately due to or aggravated by his service-connected psychiatric disorder.  The examiner explained that the Veteran reported that his ED began in 2004, and that he was not started on any antidepressant medications until 2007.  Therefore, his ED existed prior to his treatment with antidepressant medications.  The examiner opined that his ED was more likely than not due to a combination of aging and of not having been sexually active for many years.  

At this point, the Board notes that while the VA examiner reported, erroneously, that the start date for the Veteran's medications was in 2007, the evidence showed that they were actually started in August 2005.  As such, the Board finds that the examiner's opinion that the Veteran's ED existed prior to his treatment with antidepressant medications would not be affected by the inaccurate starting date.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

An essential element of the VA rating system requires the claimant's cooperation, particularly when an examination is undertaken to determine the etiology of a claimed disability.  In this case, the evidence of record shows that the Veteran was not fully cooperative and provided inconsistent and contradictory information concerning the extent and date of onset of his ED.  Specifically, the Veteran initially reported that he first noticed problems with ED in 2007.  However, after he was denied service connection for ED based on a medical opinion that the onset of his ED was too remote from the start of his medications for PTSD, the Veteran reported to a subsequent VA examiner that he had complete ED since 2004.  Regardless, neither the 2004 nor the 2007 date helps his claim, as his ED would have preceded the date that he was first prescribed medications for his PTSD.  The Board finds that the Veteran's inconsistent and contradictory statements on this matter, raises credibility questions and lessens the probative value of his appellate contentions.  As such, no probative weight is assigned to the Veteran's statements.  

As there is no competent evidence of record suggesting a relationship between the Veteran's ED and service or a service-connected disability, including any medications taken for a service-connected disability, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the claim is denied.  The Veteran is always free to reopen his claim with the submission of new and material evidence.  

Increased Ratings - In General

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2013).  

Where PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2013).


PTSD

As noted above, service connection was established for PTSD by the RO in December 2005, and initially assigned a 30 percent evaluation based on the clinical findings on VA examination in October 2005, and VA medical reports from August to November 2005.  The Veteran disagreed with the rating assigned giving rise to this appeal.  By rating action in June 2009, the RO assigned an increased rating to 70 percent, effective from September 9, 2008, the date of a VA examination.  Thus, the question to be resolved in this case is whether the Veteran is entitled to a rating in excess of 30 percent prior to September 9, 2008, and to an evaluation in excess of 70 percent from that date.  

Upon review of the evidentiary record, the Board notes that the Veteran's complaints and the clinical findings on the VA examinations and numerous VA and private (Vet Center) outpatient notes prior to September 9, 2008, were not materially different.  While the Veteran reported nightmares, intrusive thoughts, hypervigilance, irritability, emotional numbness and depression, the medical reports showed that he was consistently alert and well-oriented.  His speech and thought processes were always coherent, logical, relevant, and goal directed, and there was no evidence of gross cognitive impairment, true suicidal or homicidal ideations, or any serious psychiatric symptoms.  The Veteran participated in VA PTSD Symptom Management Skills group counseling sessions, PTSD Clinical Team classes, was counseled at the Portland Vet Center on a regular basis from 2006 to 2009, and was evaluated by his treating VA psychiatrist on several occasions during the pendency of this appeal.  

Prior to filing his claim for PTSD, the Veteran not only denied any history of depression or sadness, but was reported to have negative PTSD and depression screens when seen by VA prior to August 2005.  (See June 2001 and November 2002 VA outpatient notes).  

On his initial VA psychiatric evaluation in August 2005, the Veteran reported that he had symptoms of PTSD and depression since service, which had worsened in the last several years due to his divorce in 2001, worsening health and financial difficulties, forced retirement, loss of structured activity, conflict with ex-wife and the war in Iraq.  The Veteran reported frequent disturbing memories on a daily basis, nightmares a couple of times a week, flashbacks, loss of interest in usual activities, isolative behavior, sleep disturbance, irritability, hypervigilance, startled response, avoidance behavior and low energy.  He also reported intermittent feelings of hopelessness, and helplessness, and fleeting thoughts of suicide, without intent or plan due to the affect that it would have on his son and his parents.  The Veteran reported that he enjoyed attending church in the past, but felt awkward going to the same church where his ex-wife attended, and said that he was interested in finding another church to attend.  

The examiner indicated that there was no evidence of mania, psychosis or panic attacks, and noted that the Veteran was started on antidepressant medication two weeks earlier and was given trazodone the night before, with some improvement in his sleep.  The Veteran had no prior psychiatric counseling and no history of alcohol or drug abuse.  The Veteran reported that he retired from the U.S. Postal Service a year and a half earlier, and said that he would have worked longer if not for his health.  He had two daughters from his first marriage and a son from his third marriage.  He said that the oldest daughter has a severe drug problem and lost custody of his three grandchildren, and that his relationship with his youngest daughter was estranged due to her anger over the divorce.  He reported a good relationship with his son.  He said that his first two marriages ended because of his wife's infidelities, and that his third marriage ended because they had grown apart and his PTSD.  

On mental status examination, the Veteran was casually dressed and well groomed.  His eye contact was good and he was pleasant and cooperative throughout the exam.  The Veteran was alert and well oriented, and his concentration, attention, insight and judgment were moderately impaired.  His mood and affect was anxious and moderately depressed and his psychomotor activity was moderately agitated.  His speech was somewhat pressured but easily derailable and his thought process was circumstantial.  His thought content was centered on his physical concerns, stressors, depressive themes and PTSD symptoms.  The Veteran denied any homicidal or psychotic ideations.  The diagnoses included PTSD and major depressive disorder, and the Global Assessment of Function (GAF) score was 65.  

On VA psychiatric examination in October 2005, the Veteran reported that his current activities were somewhat limited as he had ordered a new car and was awaiting its delivery.  He reported some sleep disturbance, improved by medication, and nightmares about once a week.  The Veteran said that he had some friends from work and enjoyed fixing old cars, but that he still isolated himself and had difficulty with intimate relationships.  On mental status examination, the Veteran was casually dressed and neatly groomed.  His mood was dysphoric and his speech was clear and coherent with normal rate.  His thinking tended to be concrete, but was generally goal-directed.  His concentration and focus was within normal limits and his long and short-term memory was intact. The Veteran denied any suicidal or homicidal ideations or any visual or auditory hallucinations.  The diagnoses included PTSD and major depressive disorder, and the GAF score was 65.  

The Veteran's complaints and the clinical findings on VA evaluations by his treating VA psychiatrist in September, October and November 2005, and March and August 2006 (the same psychiatrist also conducted the initial August 2005 exam), were not substantially different and showed an improvement in symptoms, overall.  That is, the Veteran reported that he was sleeping better with the medications, and that his mood and ability to redirect his negative thoughts had improved.  His mood and affect were anxious but less depressed, his psychomotor activity was calmer and his speech was less pressured.  When seen in October 2005, the Veteran reported mild improvement in his mood since starting on medication.  He admitted that his isolative behavior was probably not helping his depression, but believed that his situation would improve once he resolved his car situation and had transportation again, which would allow him to interact with other people.  He was also looking into getting a job driving a van for the DAV, and was looking forward to his son visiting him the following week.  

When seen in March 2006, the examiner noted that the Veteran's social circumstance continued to improve due to more income and a decrease in his child support payments.  The Veteran was now mobile with a new car and was spending more time with his son and family.  The psychiatrist indicated that she would continue seeing the Veteran for a few more visits while his appeal for TDIU was pending, and would transfer the Veteran back to his primary care physician for continued treatment.  The Veteran reported that his sleep, mood, ability to redirect unpleasant thoughts and his energy level were all improved from before he started his current regimen.  The Veteran's symptoms were essentially the same as reported on the November 2005 evaluation.  

When seen in August 2006, the Veteran reported that he was struggling with his finances, which had worsened recently ($25K) due to overspending resulting in a high amount of debt, and said that his ex-wife had always managed their finances.  He was still enjoying his new car and spending time with his son and family, and said that he planned on paying off his debt when the back pay from his pending appeal came in.  The Veteran reported continued improvement in his symptoms.  The GAF scores on all of the reports from September 2005 to August 2006 was 65.  

When seen by VA in September 2006, the examiner noted that the Veteran's finances continued to worsen ($29K), and that he had just received notice that his appeal for TDIU had been denied, so his mood was significantly worse.  The Veteran reported that he was appealing the decision and asked the examiner for a letter supporting his appeal.  The Veteran was more socially isolative, sleeping less well, feeling more hopeless and generally coping less well.  The findings on mental status examination were significant from the prior report a month earlier in that his affect and mood were anxious and more depressed, and his psychomotor activity was more agitated.  Otherwise, his symptoms were essentially the same.  The GAF score was 65.  

When seen by the same VA psychiatrist two weeks later (September 2006), the Veteran reported that he felt that his medications were helping his mood somewhat, though he remained socially isolative with disruptive sleep and intermittent thoughts of suicide, but said that he had no intent or plan due to the effect that his suicide would have on his family members.  The Veteran reported that his mood, energy, motivation, irritability, and pleasure in living were all starting to improve, and he was coping better with work stressors, though he could still anger quickly.  The findings on mental status examination were significant from the prior report (two weeks earlier) in that the Veteran's affect and mood was less anxious and depressed, and his psychomotor activity was less agitated.  Otherwise, his reported symptoms were the same.  The diagnoses included PTSD and chronic major depressive disorder, moderate improvement on meds, and the GAF score was 55.  The examiner commented that she read the denial letter for the Veteran's claim for TDIU, and that he felt that his physical health problems worsened and would appeal his claim on that basis, but if the recent examination did not show him to be at least 50 percent disabling for PTSD, the examiner indicated that she would write a letter supporting a higher evaluation.  

When examined by VA in October 2006, the examiner indicated that the claims file was reviewed and provided a detailed description of the Veteran's complaints, medical history and current findings.  The Veteran reported that he was able to keep busy with activities and enjoyed fixing old bicycles.  He said that he was trying to fix an old car and hoped to take it to car shows in the future.  He also enjoyed watching old movies and spending time with his son.  He said that he gets along well with other people and that others see him as friendly, but that he tended to withdraw socially from people and did not like to be in crowded places.  He said that he was capable of experiencing love and affection for his son, and that he cared about what goes on around him, but was stressed and frustrated by the VA claims system.  

The Veteran reported that he retired from the Postal Service in January 2004 because of physical health issues, and said that he got along well with his supervisors and co-workers and had no difficulty with job performance.  He said that he takes care of his son, sees his family in Seattle once in a while, has friends from his former job, and was a member of two veterans groups.  He also reported that he enjoyed playing golf and bowling in the past, but was unable to engage in those activities anymore because of arm problems.  

On mental status examination, the Veteran was casually dressed and neatly groomed with good hygiene.  He was well oriented, cooperative, and pleasant.  His behavior was appropriate and he engaged well during the interview.  His speech was clear and fluent, his mood bright and upbeat, and his affect was congruent with thought content and appropriate.  His thought process was coherent, logical and goal-directed, and his eye contact was good.  His long and short-term memory was intact and his attention and concentration was normal.  The examiner indicated that, overall, the Veteran's cognitive function appeared grossly intact and there was no evidence of compulsive or ritualistic behaviors which would interfere with routine activities.  The Veteran reported no difficulty with impulse control or any episodes of emotional or behavioral dyscontrol.  There was no evidence of impairment in reality testing, thought process or communication.  The Veteran denied any hallucinations and there was no evidence of delusional thinking or other psychotic symptoms.  The Veteran described his mood as depressed and said that he was stressed by his divorce and by VA claims activities.  The Veteran did not describe any loss of interest in activities or anhedonia, and reported that he slept eight to nine hours a night.  His energy was adequate for daily tasks, and he denied any difficulty with concentration, active suicidal or homicidal ideations, or panic disorder.  The diagnoses included PTSD and major depressive disorder, in partial remission, and the GAF score was 65.  

The examiner commented that the Veteran's symptoms were not significantly different from the October 2005 VA examination, was consistent with mild impairment, and that there was no apparent worsening of his psychiatric disorder since the last exam.  He noted that while the Veteran had some difficulty in social functioning, as evidence by his tendency for isolative behavior, he had a good relationship with his son, keeps in contact with his family in Seattle and had friends at his former job.  The examiner also indicated that there was no clinically significant impairment in occupational function secondary to PTSD, and that the Veteran was able to perform the activities of daily living independently, i.e., drive his car, housekeeping, and self-care.  

The Veteran's complaints and the clinical findings when seen by his treating VA psychiatrist in February 2007, were essentially identical with what was described on the September 2006 report.  The Veteran reported that he felt his medications was helping his mood somewhat, though he remained socially isolative with disruptive sleep and intermittent thoughts of suicide, but denied any intent or plan.  The Veteran reported that his mood, energy, motivation, irritability, and pleasure in living were all starting to improve, and he was coping better with stressors, but could still anger quickly.  The diagnoses and GAF score (55) were likewise, identical to the September 2006 report.  

When evaluated by the same VA psychiatrist in April 2007, the examiner indicated that the Veteran's symptoms and social situation had stabilized with his regimen of medications and counseling since his initial evaluation in August 2005, particularly after he was awarded a higher rating for his service-connected disabilities and his finances improved.  The Veteran's complaints and the clinical findings on mental status examination were essentially unchanged and were significant from the February 2007 report, in that his mood and affect were anxious but more upbeat, his psychomotor activity was calmer, and his thought process was more goal direct.  The Veteran's thought content was centered on more appropriate problem solving though also on PTSD issues.  The Veteran did not report any suicidal, homicidal or psychotic ideations.  The diagnoses was unchanged and the GAF score was 65.  

Additional treatment records from the Portland Vet Center, associated with the claims file in June 2008, showed that the Veteran was seen on numerous occasions beginning in September 2006, shortly after his claim for TDIU was denied, to June 2008.  The reports showed symptoms primarily of depression and isolative behavior, and that the Veteran repeatedly denied any suicidal or homicidal ideations.  The reports indicated that various subject matters were addressed, including survivor guilt, coping mechanism, relationships, etc., but did not include any specific mental status findings.  The assessment on nearly all the notes indicated that the Veteran was friendly and calm with stable mood and affect.  

When initially seen at the Vet Center in September 2006, the Veteran voiced his frustration with being denied VA benefits.  In December 2006, the Veteran reported that he was planning on spending Christmas with his Mom.  In January 2007, he reported feeling depressed and spending more time watching TV, but was working on tools to change that.  When seen in February 2007, the Veteran reported that he was working on improving his isolative behavior and wanted to start a card playing night with his son and grandfather as well as a bicycling group.  He said that he takes his son to the music store, and wanted to get involved with his son's Boy Scout troop and to go camping.  In March 2007, the Veteran reported that he had a card day with his son and grandfather, spoke to his son about getting more involved in the Boy Scouts, was getting his bicycle fixed to ride with his son, and wanted to start going back to church.  He also reported that he was taking three classes at the VA and decided to discontinue with the Vet Center until his classes were finished.  When seen in May 2007, the Veteran reported that his group work at the VA helped him feel better and that he was getting out of the house more, riding his bicycle daily and gardening.  

When seen in March 2008, the Veteran made good eye contact, used humor, and engaged in discussions with an otherwise flat affect.  In April 2008, the Veteran's mood was stable with good introspection and a willingness to make changes.  In May 2008, the Veteran reported that he was doing well managing his PTSD symptoms effectively, had plans and hope for the future, and an increased ability to experience joy.  He appeared stable and in a positive mood, and was engaging with good eye contact and use of humor.  

A letter from a Vet Center readjustment counselor, dated in June 2008, included a description of the Veteran's PTSD symptoms since his initial evaluation in September 2006.  The counselor indicated that the Veteran appeared to have suffered from PTSD for many years prior to treatment and may make some improvements in his overall functioning as treatment continued, but that he will continue to suffer from chronic and acute PTSD symptomatologies with continued deterioration of physical mobility.  

Additional Vet Center records, received in April 2013, showed that the Veteran was seen on several occasions from August 2008 to October 2008.  When seen in August 2008, the Veteran reported that he had lost 20 pounds and was riding his bicycle up to 20 miles a day.  The Veteran also reported that he went to a reunion of Vietnam veterans recently and experienced increase nightmare and anxiety levels, but said that his anxiety was more manageable with the change in his diet and his exercise routine.  The Veteran appeared rested, his mood was stable, and he was hopeful about his future.  When seen in September and October 2008, the Veteran reported that he was working to build a shrine for his fallen comrades, and that it helped in limiting his anxiety.  The counselor indicated that the Veteran's mood was stable and relaxed with a somewhat blunted affect, and that he appeared healthy and had lost weight.  A closing note, dated in February 2009, include a synopsis of the Veteran's treatment since September 2005, and indicated that his prognosis was good and that he might benefit from maintenance sessions in the future.  

When examined by VA in September 2008, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and findings on examination.  The Veteran reported that he continued to suffer from nightmares and occasional flashbacks and sleep disturbance, but said that they were not as bad as before he started with counseling.  He reported problems with concentration, anger and guilt.  He has numbing of feelings, avoidance of trauma triggers, and decreased interest in pleasurable activities, but said that he increased his biking recently and was involved in a Move Group (bicycling).  He reported hypervigilance and increased startled response, but said that he isolates himself so he doesn't encounter loud noises as much as he used to.  He also reported dysphoric mood all the time accompanied by low energy, suppressed concentration, insomnia, feelings of hopelessness, helplessness and worthlessness, but said that his depression did not affect his appetite.  

The Veteran reported that he did not feel that he could return to work because there were more Vietnamese working at the Postal Service then before, and that he had a lot of trouble with anxiety, poor concentration, tension, and anger because of the Vietnamese that worked there and anticipated that it would be worse now if he returned.  He said that he had not dated or been involved in any relationships since his divorce in 2001, and reported a poor relationship with his two daughters.  He said that he had a good relationship with his son, his three brothers and both parents, and that he has a few friends.  

On mental status examination, the Veteran was casually dressed and cooperative throughout the evaluation.  His thought process was normal and there was no evidence of hallucinations or delusions.  His concentration and short-term memory were in the below average range and his mood was dysphoric.  His affect was appropriate to the material discussed but was constricted.  The examiner indicated that the Veteran's PTSD with major depressive disorder was, for the most part, better than on the last evaluation two years ago, and that the Veteran continued to report nightmares, flashbacks, insomnia, poor concentration, irritability and anger problems, numbing of feelings, avoidance behavior, decreased interest in pleasurable activities, hypervigilance, and increase startled response.  The examiner reported that the Veteran's PTSD symptoms interfered with his ability to work in the past causing him to have difficulty with anger problems, concentration, anxiety, and tension around Vietnamese supervisors and coworkers.  The diagnoses included PTSD and major depressive disorder, secondary to PTSD, and the GAF score was 41.  

The evidence of record also includes a March 2009 evaluation by a mental health professional (MA), received in May 2009.  The report included a description of the Veteran's self-reported medical, military, and work history, and the clinical findings on examination.  The diagnoses included PTSD and mood disorder due to medical conditions with depressive features, and the GAF score was 41-45.  The healthcare worker indicated that the Veteran's symptoms caused significant distress and impairment in social and occupational function, and opined that his ability to maintain gainful employment was no longer possible due to deteriorating functionality.  She also reported that the Veteran does not have the capability to be employed due to multiple and compounding medical and psychological symptoms, and that his overall quality of life was unstable with severe disability.  

When examined by VA in April 2013, the Veteran reported that his medications were helpful in falling asleep, but he awakens after about six hours.  The Veteran reported that his oldest daughter was off drugs and was clean and sober, and that he was trying to restart a relationship with her.  On mental status examination, the Veteran's hygiene was adequate and he was casually dressed.  He was very candid and cooperative throughout the interview and made good eye contact.  His thought processes showed linear associations, and there were no psychotic features.  His mood was sad, and he was quite self critical and verbalized hopelessness.  His affect was full range and he had a good sense of humor, good insight about his PTSD and depressive symptoms, and described a long standing and persistently depressed mood.  The Veteran endorsed all symptoms of PTSD from a moderate to extreme degree.  He particularly endorsed continuing hypervigilance and startled response, and said that he tries to avoid news related to the ongoing wars.  The examiner opined that the Veteran's symptoms of major depressive disorder had been present since at least August 2005, and that there was a strong likelihood that it was co-morbid with his PTSD.  The examiner opined that the Veteran's symptoms contributed to his inability to not be able to procure and maintain gainful employment.  

Additional records associated with virtual VA in June 2013, included numerous VA medical records showing treatment for various maladies from November 2004 to June 2005, and from December 2012 to April 2013.  The additional evidence consisted primarily of duplicate copies of the April and June VA examination reports discussed above, as well as several group counseling notes.  The group counseling notes did not included any specific findings or additional probative information concerning the Veteran's PTSD or erectile dysfunction.  

In Excess of 30 Percent Prior to September 9, 2008

In this case, the Veteran's reported symptoms and the mental status findings on all of the medical reports prior to September 2008, were not substantially or materially different and showed that he was well oriented, and that his thought process was coherent, logical and goal directed.  There was no evidence of any cognitive impairment, true suicidal or homicidal ideations, or any serious psychiatric symptoms.  The Veteran's PTSD with major depressive disorder has been manifested principally by recurring nightmares, flashbacks, irritability, sleep disturbance, depression and a tendency to isolate himself.  However, the record also showed an immediate improvement of his symptomatology when he was started on appropriate medications when first seen by VA in August 2005.  That is not to say that his symptoms resolved completely.  Rather, the evidence showed that he reported he was sleeping better, that his nightmares went from a couple of times a week to once a week, and that his mood and ability to redirect his negative thoughts were improved with his prescribed medications.  (See, i.e., August and September 2005 VA evaluation reports).  

The evidence showed that the Veteran's activities were significantly limited because of a lack of transportation prior to his purchase of a car in early 2006.  In fact, when seen by VA in October 2005, the Veteran admitted that some of his isolative behavior and depression was because he did not have transportation.  After obtaining a car, the Veteran reported that he was able to get out more, and was spending more time with his son and family members.  

While the evidence showed some increased frustration and depression when the Veteran's appeal for TDIU was denied in August 2006, subsequent reports showed that his symptoms abated to the level described on the earlier examinations.  The evidence showed that the Veteran consistently reported improvement in his sleeping and psychiatric symptoms with medication since his initial treatment by VA in August 2005.  While his medication regimen was adjusted a couple of times, the only time that he reported any significant flare-ups was immediately after he was denied compensation benefits by VA.  

At this point, the Board notes that while the Veteran reported increased symptomatology when evaluated by his treating psychiatrist in September 2006, after he was denied TDIU, the psychiatrist rendered a GAF score of 65.  When seen by the same psychiatrist two weeks later, the Veteran reported that his mood, energy level, motivation, irritability, and his pleasure of living were starting to improve, and that he was coping better with his stressors.  Further, the psychiatrist noted that the Veteran's affect and mood was less anxious and depressed, his psychomotor activity was less agitated, and that there was moderate improvement with his medications.  Yet, she assigned a GAF score of 55.  As there was no significant difference in the symptoms described on the medical reports before the Veteran was denied TDIU when compared with the September 2006 report that assigned a GAF score of 55, there appears to be no rational or medical basis for the assignment of the lower GAF score.  

At this point, it should be noted that the GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  A GAF score between 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the Board is not required to assign a rating based merely on the GAF score.  

In the instant case, prior to the September 2008 VA examination, the Veteran's GAF scores on nine of the 11 VA medical reports and examinations in which a score was rendered, was 65.  The GAF scores on the two other reports, in September 2006 and February 2007, was 55.  Thus, based on the assigned GAF scores, the Veteran's symptoms of PTSD and major depressive disorder prior to September 2008, contemplated no more than mild to moderate impairment.  As noted above, however, the Veteran's symptoms and the clinical findings on the two reports that assigned the lower GAF scores were not significantly different from the other examinations of record, most of which were conducted by the same psychiatrist.  

Furthermore, when examined by VA in October 2006, the Veteran reported that he was staying busy with various activities, enjoyed fixing up old bicycles, and was spending more time with his son.  While the Veteran reported that he tended to be socially withdrawn, he also reported that he got along well with people and that others saw him as friendly.  He said that he took care of his son, was in contact with his family in Seattle, continued his friendships with former co-workers, and was member of two veterans groups.  The VA examiner stated that the Veteran's symptoms were not significantly different from the October 2005 VA examination and was consistent with mild impairment, and that there was no apparent worsening of his psychiatric disorder since the last exam.  More importantly, the examiner opined that there was no clinically significant impairment in occupational function due to his service-connected psychiatric disorder.  

Concerning the Veteran's reported symptomatology, while he is competent to provide evidence regarding his personal experiences and symptoms, any such assertions must be weighed against other contradictory or inconsistent evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Board notes a number of inconsistencies in the Veteran's self-described history of symptoms on the numerous medical evaluations prior to the September 2008 VA examination, that raise reservations as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  For example, when examined by VA in October 2006, the Veteran reported that he got along well with his supervisors and co-workers and had no difficulty with job performance when he was employed.  However, when examined by VA in September 2008, he reported that he had a lot of trouble with anxiety, poor concentration, tension, and anger because of the Vietnamese that worked at the Postal Service, and that his symptoms interfered with his ability to work or be around his supervisors and coworkers.  

Similarly, when examined by VA in October 2006, the Veteran reported that he previously enjoyed bowling and golfing, but said that he was unable to participate in those activities anymore because of right arm problems.  The examiner specifically noted that the Veteran did not report any loss of interest in activities or anhedonia, and that the Veteran reported he slept eight to nine hours a night.  However, when examined by VA in September 2008, the Veteran reported decreased interest in pleasurable activities and that he had low energy and insomnia.  He then went on to report that he increased his biking recently and was involved in a biking group.  The record showed that the Veteran took up biking in early 2007, and that he now rides up to 20 miles a day.  Vet Center records show that rather than increasing his isolative behavior, the Veteran has been more active, riding his bike with his son, getting involved with his son's Boy Scout troop, joining a bicycling group, searching out new a church to attend, gardening, and generally getting out of the house more.  (See February to May 2007 Vet Center notes).  

An essential element of the VA rating system requires the claimant's cooperation, particularly when an examination is necessary to determine the current severity of the disability at issue.  In this case, the competent, credible evidence of record shows that the Veteran had not been fully cooperative and has provided inconsistent and contradictory information concerning the extent and severity of his psychiatric symptomatology.  The Board does not question that the Veteran's PTSD and major depressive disorder have some negative impact on his life, however, the objective evidence of record does not support the Veteran's subjective complaints and alleged increased level of impairment.  

As discussed above, the Veteran's complaints and the clinical findings prior to September 2008, consistently show that he was well oriented, his thought process was goal directed, and there was no evidence of any impaired judgment, abstract thinking or psychosis.  The Veteran had no difficulty with his supervisors or co-workers when he was employed, has a good relationship with his son, brothers and parents, and recently reported that he hoped to re-establish a better relationship with his oldest daughter who was now off drugs and clean and sober.  While the Veteran does not like to be in crowds and tends to isolate himself somewhat, the evidentiary record shows that he has been actively involved in a bicycling group since 2007, rides his bike as much as 20 miles a day, has maintained his friendships with a former co-worker, and generally keeps himself busy gardening and getting out of the house on regular basis.  

Based on the above discussion, the Board concludes that the Veteran's PTSD with major depressive disorder did not meet or nearly approximate the level of disability required for a rating in excess of 30 percent prior to September 9, 2008.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against the claim, the claim for an increased rating during this period is denied.  


IR In Excess of 70 Percent from September 9, 2008

Concerning the issue of an evaluation in excess of 70 percent from September 9, 2008, the symptoms and manifestations of the Veteran's service-connected psychiatric disorders are not shown to cause total occupational and social impairment.  The Veteran has never described, nor do the medical reports show any evidence of symptoms, such as, gross impairment in thought processes or communication, delusions, hallucinations or inappropriate behavior.  The Veteran has a good relationship with his son, siblings and parents, and is not a danger to himself or others.  He is well oriented, his memory is intact and his thought processes are logical, coherent and goal-directed.  While the Veteran has demonstrated symptoms of depression, irritability and sleep disturbance, the evidence does show any impairment in his family relations, judgment, thinking, or mood beyond that contemplated for a 70 percent evaluation at anytime during the pendency of this appeal.  

The Board notes that while the VA examiner in September 2008 assigned a GAF score of 41, the Veteran's reported symptoms and the objective clinical findings on examination did not reflect the severity of symptomatology contemplated by that score.  That is, a GAF score between 41 and 50 contemplates a level of impairment of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

While the Veteran indicated that he has thought about suicide, he repeatedly stated that he would never consider acting on his thoughts because of the affect that it would have on his son and family members.  As discussed above, the Veteran has maintained friendships with former co-workers, is actively involved in a bicycling group, attends counseling sessions on a regular basis, and has a good relationship with his family members.  

Based on the discussion above, the Board finds that the overall disability picture reflected in the evidence does not suggest the degree of severity of psychiatric symptoms contemplated for total social and occupational impairment at any time during the pendency of this appeal.  Accordingly, an evaluation in excess of 70 percent from September 9, 2008, is not warranted.  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  In this regard, the manifestations of the Veteran's psychiatric disorder prior to, and from September 9, 2008, were consistent with the schedular criteria and there is no objective evidence that any manifestations related to his service-connected psychiatric disorders are unusual or exceptional.  As discussed above, the Veteran's PTSD impairment prior to September 9, 2008 more nearly approximate the criteria for a 30 percent evaluation and his PTSD impairment since September 2008 more nearly approximate the requirements for a 70 percent rating and no higher.  In view of this, the schedular rating provisions are adequate and referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Effective Dates - In General

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2013).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2013).  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable,  (2) Disabilities resulting from common etiology or a single accident,  (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric,  (4) Multiple injuries incurred in action, or  (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  

Effective Date Earlier than March 13, 2009 for TDIU

The Veteran was granted TDIU by the RO in June 2009, based primarily on an opinion from a private mental health professional, dated in March 2013, that the Veteran was unemployable due to "multiple and compounding medical and psychological symptoms."  The RO assigned an effective date of March 13, 2009, the date of the private medical report.  The Veteran disagreed with the effective date assigned and believes that his TDIU should be effective from the date of his original claim.  

In this regard, the Board notes that the Veteran was still employed full-time with the U.S. Postal Service when he file his claim for TDIU in December 2003, and that he subsequently retired in January 2004, after 31 years of employment.  

In a letter received in August 2006, the Veteran's immediate supervisor reported that the Veteran told him that the reason he was retiring was because his service-connected disabilities, in particular, his right shoulder and arm were bothering him and that otherwise, he would have continued to work.  He also reported that the Veteran's job at the airport was physically demanding and involved extensive lifting of heavy items which placed a lot of stress on his right upper extremity.  

Regarding the supervisor's statement, the Board notes that when seen by VA in June 2001, the Veteran reported that he had recently changed jobs and was now working for the Postal Service at the airport.  He said that he didn't have to use his right shoulder extensively, and that his shoulder was doing better.  In addition, the Board notes that when examined by VA in March 2008, the Veteran reported that he did not miss anytime at work because of his right shoulder.  

Additionally, the Board notes that a review of VA treatment records from 2000 to January 2004, showed that the Veteran was seen for various maladies on numerous occasions, including bilateral thumb and left index finger problems, plantar fasciitis of the left foot, low back pain, bilateral hernia repair, and left ankle pain.  While the records noted a history of right shoulder arthritis and chronic neck pain with mild stenosis foramina at C6 nerve root, they did not show treatment for any of his service-connected disabilities during the four years prior to his retirement, other than some right elbow pain after playing tennis.  The last reported treatment for the Veteran's neck pain was in January 2000.  Parenthetically, the records also showed that the Veteran was physically active, and that he played tennis with his son and rode his bicycle occasionally, and was active in his son's Boy Scouts.  

In light of the Veteran's statements to healthcare workers while he was employed and subsequent to his retirement, as well as the lack of any complaints, treatment or objective evidence of any significant limitations in his right shoulder or arm during the last four years of his employment, the Board finds that the supervisor's statement is of little probative value and weight.  

At this point, the Board notes that the evidentiary record includes a letter reportedly written by a VA Vocational Rehabilitation Counselor, dated in August 2006, to the effect that the Veteran would not benefit from vocational rehabilitation because his service-connected disabilities were such that he is determined infeasible, and that his best course of assistance would be to seek individual unemployability.  However, a Report of Contact by the RO with Vocational Rehabilitation Services in August 2006, indicated that there was no vocational rehabilitation folder, notes or documentation that the Veteran was ever seen or counseled by Vocational Rehabilitation Services.  An addendum note, indicated that the Veteran was afforded an opportunity for a voc rehab examination, but that neither the Veteran nor his representative ever responded to the multiple inquires concerning this matter.  Accordingly, the Board declines to assign any evidentiary weight to the August 2006 letter.  

As noted above, the type of claim that is at issue here, a total rating claim, qualifies as a claim for increased disability compensation.  Therefore, the claim is subject to the specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

At the time of receipt of the Veteran's claim for TDIU in December 2003, his service-connected disabilities included residuals of shell fragment wound (SFW) to the right upper extremity with damage to Muscle Group (MG) VI; rated 40 percent disabling, neuropathy of the right upper musculocutaneous nerve; rated 20 percent disability, residuals of SFW of the right thigh with damage to MG XIV, degenerative joint disease (DJD) of the right shoulder associated with SFW and hyperthyroidism; each rated 10 percent disabling, and SFW scar on the left foot and post operative right kidney laceration associated with SFW; each rated noncompensably disabling.  The combined rating was 60 percent from September 22, 2000.  

During the pendency of this appeal, the RO granted service connection for DJD of the right hip with damage to MG XIV; effective from December 5, 2000 and tinnitus, each rated 10 percent disabling, and PTSD, rated 30 percent disabling.  The RO also assigned an increased rating to 10 percent for his right shoulder arthritis in May 2008.  The combined rating was 70 percent from December 5, 2000, and 80 percent from August 26, 2005.  

In this case, while the Veteran's service-connected disabilities met the threshold requirements for consideration of entitlement to TDIU from the date of receipt of his claim in December 2003, the Board must also determine whether such disabilities preclude substantially gainful employment, prior to March 13, 2013.  As noted above, the Veteran was employed full-time at the time of receipt of his claim for TDIU, and he has not alleged or provided any evidence that any concessions were made for him at work because of his service-connected disabilities.  

The evidence shows that the Veteran's service-connected disabilities have been essentially static for many years.  Other than an increased rating for his right shoulder disability based on an examiner's opinion that the Veteran would have additional functional limitation due to pain on repetitive movement, there is no evidence of any change in the severity of his other service-connected physical disabilities.  The evidence showed that the Veteran underwent repair of a rotator cuff tear in the right shoulder in December 2007.  However, a VA examiner opined that the tear was not related to his service-connected SFW of the right upper extremity.  (See March 2008 VA examination report).  In any event, the Veteran still retains good strength and range of motion in his right shoulder.  In fact, when examined by VA in September 2008, the Veteran reported that his right shoulder felt much better since his rotator cuff surgery and that he was bothered only by persistent pain.  At that time, the VA examiner opined that the Veteran would do well with light duty employment, such as, sorting mail or customer service type work.  

The Veteran has not alleged that his tinnitus has any impact on his employability, and he reported that his right hip arthritis did not affect his movements, other than some stiffness after exercising.  He also reported that his shell fragment scars did not cause any actual or functional limitations in any of the affected body parts.  (See February 2004 VA peripheral nerve examination report).  The Veteran does not have any signs or symptoms associated with his hypothyroidism.  (See February 2004 genitourinary examination report).  

As discussed in great detail above, the Veteran's PTSD prior to September 9, 2008 was not shown to cause more than mild to moderate impairment.  The Veteran consistently reported improvement in his sleeping and psychiatric symptoms with medication since his initial evaluation by VA in August 2005.  Although the Veteran alleged that he was depressed and isolated himself from others, the record did not show that his symptoms were significantly disabling.  The Veteran was physically active, had a good and active relationship with his son and family members, maintained friendships with fellow co-workers and interacted with others on a regular basis.  Thus, prior to September 2008, the Veteran's PTSD with major depressive disorder was not shown to be so severe as to preclude substantially gainful employment.  

On the other hand, the Veteran was granted TDIU by the RO in June 2009, based on a private medical opinion, which primarily addressed his psychiatric difficulties.  The GAF score on the private report (41-45) was essentially the same score that was rendered on the September 2008 VA examination report (41), which under the DSM-IV GAF scale, reflects serious impairment in occupational functioning, e.g., unable to keep a job.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the appropriate effective date for the assignment of TDIU should be September 9, 2008, the date of the VA psychiatric report.  38 C.F.R. § 3.400(o)(2).  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Board finds that resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure and maintain substantially gainful employment from September 9, 2008, and no earlier.  



ORDER

Service connection for erectile dysfunction is denied.  

An evaluation for PTSD in excess of 30 percent prior to, and in excess of 70 percent from September 9, 2008 is denied.  

An effective date of September 9, 2008, and no earlier, for the assignment of TDIU is granted, subject to VA laws and regulations concerning the payment of monetary benefits.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


